Title: To Benjamin Franklin from Richard Bache, 30 December 1782
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond: SirPhiladelphia Decr. 30th. 1782.
The Bearer of this, Mr. Benjamin Morris, is the youngest Son of your old Friend Mr. Samuel Morris, lately deceased; he visits Europe upon a plan of Business; I believe him to be a deserving young Man; as such, and from the regard I have for his Family Connections here, I beg leave to introduce him to your Friendship & Civilities,—I am ever Dear Sir Your affectionate Son
Rich: Bache
Dr. Franklin
 
Addressed: The Honble. / Dr. Benjamin Franklin / Minister Plenipoy: from the United / States of No: America / at / Passy / Favored by Mr. Morris
